Title: To George Washington from Matthew Clarkson, 19 October 1793
From: Clarkson, Matthew
To: Washington, George


          
            Sir.
            Philadelphia October 19. 1793.
          
          It having pleased Divine Providence to add Doctor Phile, the naval officer of this
            port, to the number of those to whom the present prevailing disorder hath proved fatal,
            I am induced to solicit the appointment as his successor.
          Confiding in that protection which hath hitherto preserved me, whilsts upwards of three
            thousand of my fellow citizens have been removed into eternity, I shall think myself
            happy in receiving from you Sir the means of a comfortable support and the opportunity
            of being further serviceable to my country. I am with the most perfect esteem Sir Your
            most obed. humb. servt
          
            Matth. Clarkson
          
        